124 U.S. 605 (1888)
PHILLIPS
v.
MOUND CITY LAND AND WATER ASSOCIATION.
Supreme Court of United States.
Submitted January 6, 1888.
Decided February 13, 1888.
ERROR TO THE SUPREME COURT OF THE STATE OF CALIFORNIA.
*608 Mr. A.T. Britton, Mr. A.B. Browne, and Mr. Walter H. Smith for the motion.
Mr. George H. Smith, opposing.
Mr. George F. Edmunds also opposing.
*609 MR. CHIEF JUSTICE WAITE, after stating the case, delivered the opinion of the court.
Both parties claim under the Mexican grants confirmed by the United States. The patents vested the legal title in the *610 grantees. By an express provision of the act of March 3, 1851, (§ 15,) they are conclusive "between the United States and such claimants only," and do "not affect the interests of third parties."
The patents, like the original Mexican concessions, are to the grantees as tenants in common. That is not denied. But it is claimed that after the original concessions were made and before the treaty, the title of the parties holding under them was changed from a tenancy in common, each holding an undivided one-third interest in the whole of the tracts, to a divided interest, each holding in severalty for his one-third part the tract which had been allotted to him in the division. That this presents the real question in the case is shown by the assignments of error, which are in their effect no more than that the court erred in holding the alleged Mexican partition to be invalid, when in fact it was good and binding on the parties. The result of the motion to dismiss depends upon whether this is or is not a federal question.
Article VIII. of the treaty protected all existing property rights within the limits of the ceded territory, but it neither created the rights nor defined them. Their existence was not made to depend on the Constitution, laws, or treaties of the United States. There was nothing done but to provide that if they did in fact exist under Mexican law, or by reason of the action of Mexican authorities, they should be protected. Neither was any provision made as to the way of determining their existence. All that was left by implication to the ordinary judicial tribunals. Any court, whether state or national, having jurisdiction of the parties and of the subject matter of the action, was free to act in the premises.
Here the United States have recognized the existence of the right of the original Mexican grantees to the land which has been patented, and by the patents invested them with any title which passed under the treaty from the Mexican Government to that of the United States. As to this there is no controversy now. Neither is there any dispute about the construction of the patents or the decrees on which they rest. Indeed, it was substantially conceded in argument that a decree could *611 only be given by the District Court, "in view of the controversy disclosed by the petitions," for an undivided interest to each claimant, leaving it to be determined in some other way whether there had been a partition or not. The following is the language of counsel on that subject: "The effect of the decrees of the district court was ... simply to leave the question of partition undetermined; that is to say, if, as claimed by Palomares, there was no partition, then the land was confirmed to the parties interested as cotenants; but if, as claimed by Vejar and Dalton, there was a partition, then upon well-established principles it was in effect confirmed to them in segregated portions as allotted to them by the partition."
This is undoubtedly a fair statement of the effect of the decrees and of the patents, and the single question presented to the court below for determination was, whether there had in fact been such a partition. To establish this fact proof was made of what had been done by and before the Mexican tribunal in that behalf, and the court held that it was insufficient. In so doing it decided no question of federal law, but only that the legal effect of what had been done was not such as was required to bind the parties by the partition. In this particular the case stands precisely as it would, if, instead of a partition under the form of a judicial proceeding, one had been made by the voluntary conveyances of the parties after the original grants and before the treaty. Had the effort been in this case to establish such a partition instead of one through judicial action, we can hardly believe it would be claimed that a federal question was presented by a decision that the conveyances which were put in evidence did not furnish the necessary proof. Yet that is substantially this case. A valid partition before the treaty would have created rights which the United States would be bound to respect. That is not denied. Indeed, it is conceded that if a partition was in fact made, as is claimed, the patents as they now stand inure to the benefit of the parties according to their respective interests in severalty, and that a court of equity can give full effect to what was done by decreeing the necessary conveyances to *612 perfect the legal titles. The only question is, whether such a partition was made, and upon that the decision of the state court is final, and not subject to review. It "drew in question no act of Congress, nor any authority exercised under the Constitution or laws of the United States, and therefore the decision of the state court could not be opposed either to the laws or to any authority exercised under the laws of the United States." This was said in Kennedy v. Hunt, 7 How. 586, 593, in reference to the construction which had been given to a Spanish title by a state court, and is equally applicable here.
It follows that
The motion to dismiss must be granted, and it is so ordered.